   Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 1 of 9

  AO 91(Rev.08/09) Crimi
                       nalComplaint

                                     U NITED STATES D ISTRICT COURT
                                                           forthe
                                                Southern DistrictofFlorida

                   United StatesofAmerica
                             V.

            Frank Richard Beyera/k/a ''RickBeyeq'
                                                '
                                                             y
                                                             )
                                                               casexo.yq-gy-y p
                                                             )

                                                CRIM INAL COM PLAINT
             1,thecomplainantin thiscase, state thatthe following istruetothebestofmy knowledgeand belief
                                                                                                          .

 Onoraboutthedatets)of Aug 2018 throuqh Nov 20,2019 in thecounty of
                                      .                .                                     Broward           in the
   southern     Districtof     Florida       ,t hedefendantts)violated:
              CodeSection
 18U.S.C.j 2252(a)(4)(B)                                            OfjènseDescription
                                          Possession ofChild Pornography




         Thiscrim inalcomplaintisbased on these facts:
 See attachedaffidavit.




            W Continuedontheattachedsheet   .




                                                                                                /
                                                                                  omplainant'
                                                                                            ssi
                                                                                              gnature

                                                                        Nicholas Masters FBITask Force Officer
                                                                                  Printed nameand title
Sworn to beforemeandsigned inmy presence.

oate,   -    t!lm.((:         - --

                                                                                   Judge'
                                                                                        .
                                                                                        çsignature
City andstate:               For!Lauderdale, Florida                PatrickM . Hunt,United StatesM a istrate Judge
                                                                                 Printed nameand title
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 2 of 9



                    AFFIDAVIT IN SUPPORT OF CRIM INAL COM PLAINT

         1,NicholasP.M asters,a Detective with the Broward County Sheriff's Office, who isalso

  sworn in as a Task Force Ofticerwith the FederalBureau ofInvestigation being firstduly swonz
                                                                        ,                     ,

 hereby depose and state asfollow s:

                                         BA C K G R O UN D

                This aftidavit is being subm iued in supportofa crim inalcomplaintwhich charges

 Frank Richard Beyer a/k/a déRick Beyer''with knowingly possessing visualdepictions,in and

 affeding interstate and foreign com merce, of m inors engaging in sexually explicit conduct in
                                                                                           ,

 violation ofTitle 18, United StatesCode,Section2252(a)(4)(B).

               lhavebeen employed bytheBroward County Sheriff'sOffice(tûBSO'')since2003,
 and havebeen aTask ForceOfficer(:'TFO'')with theFederalBureau ofInvestigation (;TB1'')for
 approximately thirteen (13) years. lam currently assigned to the BSO lnternetCrimesAgainst
 Children Unit(C(1CAC'')ofthe StrategiclnvestigationsDivision and a TFO on theCrimesagainst
 Children squad oftheFB1'sM iamiDivision. Aspartofm yduties,linvestigatecrim esinvolvingthe

sexualexploitation ofm inors, including m inorsex trafficking and child ponzography violations.
                                                                                                  l
received training on investigative techniquesfortheseviolations, including the use ofsurveillance
                                                                                                  ,

undercoveractivity,andtheapplication andexecution ofarrestand searchwarrants. 1haveconducted

and assisted in severalchild exploitation investigations, and have executed search warrantsthathave

1ed to seizuresofchild pornography.

              1 submit this affidavit based on information known to m e personally from the

investigationsas w ellas infonnation obtained from others who have investigated the m atterorhave

personalknow ledge of the facts herein. Because this affidavitis being subm itted forthe lim ited

purposeofestablishingprobablecausefortherequestedwarrant, itdoesnotincludeevery factknown

to m e aboutthism atter.
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 3 of 9


                                            PR O BA BLE C AU SE

                  In or around April 2019, the South Florida ICA C received a Cybertipl from the

 National Center for M issing and Exploited Children (CLNCM EC'') concerning alleged child
 Pornography discovered by Googlez in the accountof one oftheirsubscribers. Youraffiantwas
 assignedto follow up on thisCybertip.

                  Youraffiantandthe South FloridaICAC havereceived m any Cybertipsfrom Google

 overthepastsix (6)yearswhileassignedtothetaskforce, and although noteverytip resulted in an
 arrest,the infonnation contained within the tips were found to be accurate and reliable. G oogle

 reported to NCM EC that one of their subscribers uploaded child pornography into their Google

 Account.Thesubscriberisidentifiedbyrickbetll@ gmail.com.
         6.      The im age isa file nam ed IM G 0987.jpg. YourAffiantviewed theimagewhichis

described asfollows:

                 FileName:IM G 0987.jpg
                 FileDescription:An image depicting a nude prepubescentm ale ehild that
                 laying inside a tnnning bed w ith an erectpenis.

                 Upon furtherinvestigation,law enforcementleam ed thatthisCybertip waslinked to

two(2)priorCybertipReports.Dropbox,lnc.(kr ropbox'')hadmadethepreviousCybertipreports,
reportingthatoneoftheiruserswhoutilizedtheemailaddressklrickbetll@gmail.com''haduploaded


lCybertips are investigative leads generated by the NationalCenterfor M is
NCMEC   i                                                                 sing and ExploitedChildren (NCMEC).
         sanon-profitorganizationthatprovidesservicesnationwideforfam iliesandprofessionalsin theprevention of
abduc
U    ted,endangered, and sexually exploited children. Pursuantto i
                                                                 tsmission and itscongressionalauthorization(42
  S.C.j5773)NCMECoperatestheCybertiplineandChildVictim ldentificationProgramstoassistlaw enforcementin
  .

identifying victimsofchild pornography and child sexualexploitation. N CM EC workswith law enforcement
ServiceProviders,electronicpaym entserviceproviders                                                    ,Internet
                                                    , and ot
                                                           herstoreducethedistributionofchildsexualexploitation
im agesand videos over the lnternet. NCM EC forwardsreportsofchild sexualexploitation to law enforcem entforthe
purposesofinvestigationanddisposition.
2U nder18U.S.C.j22584,any electroniccommunication serviceproviderthatobtainsactualknowledgeofany factsor
circumstances from which a violation of federal child pornography laws is appare
eircumstancestotheCybertipLineatNCM EC . NCM EC then forwardsthereported informnt  m ust report the facts and
                                                                                 ation toboth stateand federal
law enforcem entofficials. l8U.S.C.j2258C.An int ernetserviceproviderthatfailstoreportsuch factsissubjectto
significantfines.l8 U.S.C.j2258E.

                                                      2
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 4 of 9


 child pornography to the Dropbox File Storageplatform .Although Dropbox reported the userin or

 around August2018 and again in oraround October2018, D ropbox only reported theuser'sD ropbox

 accountuserID and emailaddress. Since Dropbox did notinclude any intem etprotocol(k$IP'')
 addressesand/orany otheridentifiersthatwould assistwith identifyingthejurisdiction,thereports
 could notbe assigned to the appropriate ICA C Task Force. Upon reeeipt of the aforem entioned

 Google Cybertip Report,NCM EC was able to link the previous tips based on the sim ilar email

 address.AlthoughDropboxreportedtwenty(20)filesbetweenthetwoCybettipReports,youraffiant
 hasdescribedfiveofthem asasamplingofthefilesthattheuseristransm ittingandpossessing/storing

 online:

       File N am e:V ideo A ug 31,3 18 22 PM -m ov
       File Description: A video thatisapproxim ately 1 m inute 59 secondsin duration
       thatdepicts a prepubescentm ale in a bathroom bending over and spreading his
       buttocks,lewdly exposing hisanus. The child then sitsin frontofthecamerawith
       his legs spread w ide open again spreading hisbuttocks.

       FileName:VideoAug31,32706PM (1).mov
       FileDescription:A video thatisapproxim ately 13 secondsindurationthatdepicts
       a prepubeseentm ale child layingon hisback while an adultmale insertshiserect
       penisinside the child'sanus. Anotheradultmale who appearsto be holding the
       camerathen insertshiserectpenisin the child'sm outh.

       FileName:VideoSep02,8 1556PM (1).mov
       FileDescription: A video thatisapproxim ately 1m inute in duration thatdepicts
       a prepubescentmale child performing oralsex on an anotherprepubescentmale
       child. The child who received oralsexualthen perform ed oralsex on the other
       child.

       File Nam e:V ideo Sep 04,7 49 25 PM -m ov
       File Description: A video thatis approxim ately 1 m inute 29 seconds in duration
       thatdepictsan adultm ale perfonuing oralsex on aprepubescentm ale child.

Thesampledvideoswere uploaded to Dropbox on oraboutSeptember 11, 2017;how ever,D ropbox

only discovered these videosin oraround O ctober2018.
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 5 of 9


        8.     On oraboutJuly 9,2019, youraffiantobtained astatesem'chwarrantdirecting Google

 toproducethecontentsoftherickbefll@ gmail.com emailaccount.OnoraboutJuly30,2019,Google
 complied with the search warrantand providedtherequestedrecords.

               A fter review ing the data provided by G oogle, which included subscriberrecordsand

 em ail content, am ong other records, your affiant found several em ails related to cloud storage

 services,including Dropbox. The subscribernam e associated with the Google accountwas kdltick

 Beyer.'' Your affiant also found thatthe suspectutilizes a VPN service and/or cellular internet

comzections,which obscures where the targetislocated when he logsin, when he logged into his

Googleaccount.ThedataprovidedbyGooglealsoincludedthereportedfile(seeParagraph6)             .



              Based on your affiant's training and experience, there is a high likelihood that an

individualwhopossessesand/ordistributeschildpom ography through Dropbox isonlyin possession

ofthereportedfiles.Theseoffenderstypicallystorenum erousim agesand/orvideosin theirDropbox

accounts,inpart,duetothetwogigabytes(2GB)offreestoragewiththeoptiontopayforadditional
storage.

              W hile reviewing the G oogle account, your affiant also located an em ail from

kûM ega.nz,''which isanothercloud storageplatform thatishosted outside ofthe United Statesand

fully encrypted. M ega.nz hasbeen recently been identified by ICAC lnvestigatorsasa placethatis

utilized by subjectswho areattemptingto storechildpornographyandbenefitfrom theencryption
provided. The em ailfrom M ega.nzwasdatedNovember6,2018 with thefollowing subjectline:

SIMEGA FinalW arning-ObjectionableContent.''Thebody oftheemailstated:
      Recently youraccountw as found to contain copies offiles thatwere reported to us
      asbeingobjectionableunderSection 3(1)(A)oftheNew Zealand Films, V ideos,
      and PublicationsClassification A ct1993. ln particular,thisrelatesto depictionsof
      s
      iexualconductw ith orby children, oryoung persons(Section 3(3)(a)(iv)),which
       s an offence carrying potentially lengthy prison sentences in our and your
      jurisdiction.


                                              4
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 6 of 9


        W ehaverem oved from youraccountthecopiesofsuch filesthatwerereported to
        us. To preventyour accountfrom receiving a second strike thatwilllead to its
        IM M ED IA TE AN D PERM A N EN T closure and potentialfurtherconsequencesfor
        you, you MUST remove ALL objectionable material from your account
       IM M ED IA TELY and refrain from EVER adding any ofitagain in the future.
 ThismessageleadsyouraffianttobelievethatBeyerwasnotonly utilizingtheGoogle andDropbox

 platform sto store ehild pornography,butw asalso utilizing M ega.nz.Afterlocatingtheabove email,

 youraffiantrequested subscriber data via em ailfrom M ega.nz. The subscriber data for M ega.nz

 showedthattheemailaccotmtrickbetll@ gmail.com isapaidtûPRO''accountforM ega.nz,whichwas
 currentlyutilizing overtwohundred gigabytes(200GB)ofstorageoftheoneterabyte(1TB)limit            .



 The records also revealed thatthe accounthad been paid forthrough the Apple Store on or about

 Septem ber 16,2019. The recordsalso included IP logs, which showed a recentconnection on or

 aboutOctober7,2019,atapproximately 01:34 UTC from the IP addressof23.31.42.226. A search

 oftheAmericanRegistry ofInternetNumbersIARm IrevealedthatComcastownstheIP address            .




              Additionalemailsin therickbetll@gmail.com accountincluded orderconfinnations
 from Am azon.com and Spigen.com ,which both included shippingaddressesto Beyer'sresidencein

Fol'
   t Lauderdale,Florida. There w ere also several em ails in reference to m edical explanation of

benetits,addressed to Frank B eyer. Youraftiantalso observed an em ailfrom ExpressvpN custom er

selwiee,which w asin response to a passw ord resetrequest.

              OnoraboutOctober16,2019,youraffiantobtained asubpoenaforrecordsassociated

with the above-m entioned IP addressand served the subpoenato Com cast. The nextday,Com cast

provided the subscriberand billing address. Based upon thesubpoenaresponse,itappearsthata1lof

theresidentsin Beyer'scondom inium complex utilizethesame IP addressforinternetconnectivity.

              Law enforcementconfirmed thatFrartk Richard Beyer(DOB:XX.
                                                                      /XX/1944),hasa
Florida D river's license consistentw ith the shipping addressfrom A m azon.com andSpigen.
                                                                                         com (see
Paragraph 12).Beyerhastwovehiclesregisteredtohim:a2017SilverBM W SUV anda2008Green
BM W C onvertible. O n or about O ctober 7, 2019,your affiant conducted surveillance of Beyer's
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 7 of 9


 eondominium complex and found b0th ofhis registered vehicles parked in the parking lot. Y our

 aftiantalso observed the frontdoorto Beyer'sapartment. O n oraboutOd ober 8,2019,youraftiant

 again found both vehicles parked in the sam e parking spaces, which appearto be assigned parking

 forresidents. On or aboutOctober 10,2019, anotherofficer conducted surveillance ofthe com plex

 and observed both ofBeyer'svehiclesparked in thesame assigned parking spaces. Based upon the

 positioningofthesilverBM W SUV,itappearedthatthevehiclehadbeen movedbetweenon orabout

 October 8,2019,and on or aboutO ctober 10,2019.

                On oraboutOctober 15,2019,youraffiantobtained asearch warrantforthecontents

 ofthe D ropbox accountlisted in the Cybertip reports.

               On or about October 25,2019,Dropbox complied with the search warrant and

 providedthecontentsofthereported Dropbox account. Thesubscriberdetailsidentify the ownerof

 the Dropbox accountaslkltick Beyer.'' Dropbox also provided additionalinform ation regardingthe

deviceslinked to the aecountand/orhave accessed the account, ineluding a M aeBook Pro,ipad 5 and

ipad6.Dropbox also included aspreadsheettitledfile activity.xlsx,which show sthe activity offiles

thatweredtadded''and Ctdeleted''from the accountbetween in oraround Septem ber2017 through in

oraround August2018.Upon reviewing thelisted filenamesthere areseveralfilenam eswhich are

indicative ofchild pornography to include:

       * Chinese LittleBoy Like llyo W asFucked By M an. lnsertA ss A nd Cum On
         Face Scream ing A nd Crying.avi
       * gboy-hmanlScott11yoandman.M PG
       * GayTeen 15YoBoysOrgy(Drinking BoysDrunkOrgyl.avi
       @ Jerk offafterschool14yo cum s on table.m p4

               ln addition to the child pornography files that w ere reported in the previously

describedCybertipreports,theaccountcontainedan additionaltwelve(12)files(videosandimages)
depictingprepubescentboysengaging in explicitsexualconductwith adultsand/orotherchildren, or

are engaging in the lascivious exhibition oftheirgenitals.
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 8 of 9


         18.   On oraboutOdober27,2019,M ega.nz eontacted youraffiant, who advised methat

 the userrickbefll@ gmail.com contacted them in referenee to his suspended aecount. The user
 providedanadditionalemailaccountofrickbe@ aol.com,whichtheyconfirmedwaslinkedtoanother
 M ega.nz cloud account.

               On oraboutN ovem ber 18,2019,youraffiantobtained a search w arrant, in the Circuit

 CourtoftheSeventeenth JudidalCircuit,in and forBroward County, Florida,forBeyer'sresidence,

 located in FortLauderdale,Florida.

         20.   On or aboutN ovem ber 20,2019,law enforcem ent executed the search w arrantand

 made contactwith Beyer,who was the sole occupant and resident of the apartm entunit. Law

 enforcement advised Beyer of his M iranda rights, w hich he w aived. During the vost-M iranda

 interview,Beyer admitted ownership ofthe rickbefll@gmail.com and rickbe@aol.com. He also
 adm itted utilizing services such asD ropbox, Google,Appleicloud,M ega.nz,W ickr,and W hatsApp.

 Healsoadmittedtopayingfo<andusingaVirtualPrivateNetwork(ktVPN''),which offeredthrough
Expressv pN , as w ell as the free version of Lastpass for passw ord m anagem ent.   YourAffiant
questioned Beyer regarding the types of tiles that would be stored on DropBox and M ega.nz;

however,Beyerstated thathedidnotwanttodiscussthatinform ation withoutspeakingtohisattorney

first.

               Duringthesearch oftheresidence,1aw enforcementlocated severalpiecesofexternal

storagemedia,specifieallytwo(2)SanDisk256G8 USB Drives.Law enforcementconductedanon-
sceneforensicpreview andfoundthattheSanDiskUSB Drivewithaserialnum berending with 160Z,

containedvideosdepictingchildrenundertheageofeighteen(18)engagedinsexualactsand/orposes
consistentw ith child pornography. Y ouraffianthas reviewed a sam pling ofthe files located on the

SanD isk U SB D rive,w hich are described below :
Case 0:19-cr-60360-RAR Document 1 Entered on FLSD Docket 11/20/2019 Page 9 of 9


        File N am e:lM G 1395.M 0 V
        FileDescription:Yhetileisapproximately10minutesand07secondsinduration
        and depicts a prepubescentm ale child perform ing oralsex on an adultm ale.

        File N am e:lM G 1117.M O V
        FileDescription: The fileisapproxim ately 2 m inutesand 27 secondsin duration
        anddepictsaprepubescentm alechild performing oralsex on an adultmale.

        File N am e:IM G 1300.M O V
        FileDescription:Yhefileisapproximately 10minutesand46secondsinduration
        and depicts a prepubescentmale child thatm asturbating with an adultm ale and
        then perform ing oralsex on the adultmale.

 In addition to the aforementioned filesthatappeared to depid ohild pom ography, law enforcem ent

 personnel observed several other im ages stored on the hard drive that appeared to depict child

 pornography.

                                         C O N C LU SIO N

       Based ontheaforem entioned facts,lrespectfully subm itthatthere isprobable causeto support

 thearrestofFrank RichardBeyera/k/a ddR ick Beyer'' forpossession ofvisualdepictionsofm inors

 engaged in sexually explicit conduct, in violation of Title 18, United States Code, Section

 2252(a)(4)(B).
 FUR TH ER Y O U R A FFIAN T SAY ETH N A U G H T.



                                                 R espeetfully subm itted,



                                                 N ichola . asters,Detective/-rFo
                                                 Broward Sheriff'sO ffice
                                                 FederalBureau oflnvestigation

 Swornandsubscribedbeforemethis ï.ê dayofNovember,2019.


H ON ORA BLE PATRICK M .H UN T
UN ITED STA TES M A GISTR ATE JU D GE


                                                8
